                Case 3:19-cv-03434-WHO Document 27 Filed 08/19/20 Page 1 of 2




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Jose Daniel Castillo-Antonio
 5
 6                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
 7
     Jose Daniel Castillo-Antonio                        ) Case Number 19-3434 WHO
 8                                                       )
                            Plaintiff,                   )
 9                                                       )
                                                         ) PLAINTIFF’S
10   Vs.                                                 ) STATUS REPORT
                                                         )
11                                                       )
     Arikat Darweesh, et al.,
                                                         )
12                                                       )
                             Defendants.                 )
13                                                       )
                                                         )
14                                                       )
15
     TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD
16
     HEREIN:
17
18
     1. The Court issued an order on July 30, 2020 for the parties to meet and confer and conduct the
19
           site visit. (Docket #26.)
20
     2. Former defense attorney Catherine Corfee provided an email for the defense to contact a Mr.
21
           Suliman Arikat. This person is not a named defendant. However, he is apparently acting on
22
           behalf of the named defendants, and appears to be on site to run the business day-to-day.
23
           Plaintiff sent an email on August 4, 2020 to this person at the email provided by Catherine
24
           Corfee, sulimanarikat@gmail.com, proposing August 19 or September 2 for the site inspection.
25
           Plaintiff also sent a letter by US Mail to defendants Arikat Darweesh at the business address of
26
           2701 El Portal Drive, San Pablo, CA 94806, and to defendant Yahya Korin at 872 Stanford
27
           Ave., Oakland, CA 94608 on that same day. No answer was received. Plaintiff sent a second
28
           email and letter on August 11, 2020.
     ___________________________________________________________________________________________________________


     Case Status Report - 19-3434 WHO
                                                   -1-
               Case 3:19-cv-03434-WHO Document 27 Filed 08/19/20 Page 2 of 2




 1   3. On August 14, 2020, Suliman Arikat called plaintiff from phone number 510-685-3363 to say
 2       that plaintiff and his expert could come do the inspection any time that they liked. Plaintiff’s
 3       counsel conferred with his expert and texted Mr. Arikat on August 14 that they wanted to do the
 4       inspection on August 19, 2020 at 1:30 pm. No answer was received. On August 18, 2020,
 5       plaintiff’s counsel again texted Mr. Arikat to alert him to August 19. No reply came.
 6   4. On August 19, 2020, at 1:30 pm, plaintiff’s counsel and plaintiff’s expert Roberto Cortez went
 7       to the business address at 2701 El Portal Drive and began to inspect the parking lot. As this was
 8       going on, Suliman Arikat came out of the store and began to shout insults and vulgar words at
 9       plaintiff’s counsel and his expert. He stated that he had not agreed to any inspection, that we
10       should get off the property immediately, and that he was not going to allow any inspection ever
11       because he was not obligated to. Plaintiff’s counsel pointed out General Order No. 56, that
12       requires an inspection, and that plaintiff’s counsel was going to report this refusal to the Court.
13       Mr. Arikat, with more harsh words and insults, said go ahead and report it.
14   5. Plaintiff’s counsel has been unable to establish direct contact with defendants Yahya Korin (the
15       property owner) and Arikat Darweesh (the owner of the fictitious business name for the
16       business), despite two letters to them via the US Mail. Mr. Suliman did not explain his
17       relationship with the defendants. He apparently has responsibility for managing the business. He
18       has not offered to put plaintiff’s counsel in contact with defendants. He does not appear to be a
19       lawyer.
20   6. Plaintiff is unable to conduct the site inspection under these circumstances, and looks to the
21       Court for guidance. Until today, plaintiff believed that a site inspection was going to be possible
22       as a routine matter. But Mr. Suliman has made it clear that he does not intend to cooperate.
23       Plaintiff believes he has enough evidence to proceed to a motion for summary judgment.
24
25   Respectfully submitted, under penalty of perjury under the laws of the State of California,
26   Date: August 19, 2020
27   Signed: Richard A. Mac Bride /s/ Richard A. Mac Bride, Attorney for Plaintiff
28
     ___________________________________________________________________________________________________________


     Case Status Report - 19-3434 WHO
                                                   -2-
